DETAILED ACTION
This action is responsive to the communications filed on 9/29/2021.
Currently, claims 1-96 are pending; claims 16-22, 27-31, 38-41, 44-48, and 54-96 being withdrawn from consideration due to being directed to a non-elected Species (as previously addressed).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.  Claims 1-6, 12-15, 23-26, 32-35, 37, and 49-51 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flammer, III et al. (US 2009/0303972: hereinafter “Flammer”). Claim 7, 9, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Flammer, III et al. in view of Hegyi et al. (US 2006/0045216).  Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Flammer in view of Langberg et al. (USPN 5,852,630).
	Note that listed pages 29-33 of the filed remarks address the previous (as well as current) art rejections.  However the main problem with Applicant’s Arguments are that said Arguments seemly ignore the rationale and mapping of the prior art reference used in the FAOMs (at least Flammer reference when addressing to merits of instant claim 1) as well as the Flammer reference itself with respect to the expected technical/engineering for the meaning of the terminology in the art.  Instead, applicant provides their own analysis which at various points contradicts the merits of the Flammer reference itself. 

	Claim 1) “A data transmitter configured to transmit a signal comprising an individual hopping pattern, wherein the individual hopping pattern depends on an operation parameter, 
	wherein the operation parameter is a frequency offset which the data transmitter provides to a hopping pattern in order to acquire the individual hopping pattern, and 
	wherein the frequency offset is a random frequency offset.”  Note that the emphasis is part of the original quotation from listed page 29 of Applicant’s filed arguments.
	The arguments on listed page 30 are NOT relevant to the merits of the rejection(s) or the merits of Flammer reference (as mapped in the rejection(s)).  Again the Examiner mapped to the regular ‘hopping pattern’ of the select FHSS hopping pattern (generated by channel frequency unit 24) to the claimed “a hopping pattern” NOT to the “individual hopping pattern” or “[random] frequency offset”.  Thus these arguments are moot.
	Most of the arguments on listed page 31, lines 1-13 are also NOT relevant to the merits of the rejection(s) or the merits of the Flammer reference (as mapped in the rejection(s)). 

	In response to argument (on listed page 31, lines 14-16) “Obviously, in the scrambler 28, the channel index only has an influence on the bit sequence provided by the scrambler, “which functions to whiten the data by changing the order and/or values of its bits” (cf. par. [0034])”; these argument ignore that the ‘functions to whiten the data by changing values of its bits’ is expected in the art to mean to the data/bits are  reference Haartsen (US 2004/0057499), where [0032] of Haartsen discloses “Whitening, or scrambling, is applied to randomize the data”.   Additionally there are hundreds of other references (that are before the effective filing date of the claimed invention) that also disclose that whitening data is used to randomize that data.

 
	In response to argument (on listed page 31, lines 17-19) “The scrambled data is then provided “to a modulator 30, such as a frequency-shift-keyed (FSK) modulator, to generate a modulated data signal in which the bits of data are represented by symbols” (cf. par. [0034])”; however the argument ignores that the whitened/randomized data/bits then modulated to different frequencies by FSK modulator 30 (i.e. the ‘keyed’ frequencies of FSK modulator 30) in order to represent the particular values of the whiten/randomized data/bits.  The output of the FSK modulator 30 was (and still is) mapped to the claimed “[random] frequency offset”.  This is the expect steps/functions of a FSK modulator in the technology/art… as implied by the phrase Frequency Shift Keying as well as the meaning of the word “modulator” (or “modulation”).  If the Attorney is confused by the concept, the particular keyed-frequencies (e.g. two frequencies) of FSK modulation are the physical means by which data/bit values are represented, where the different frequencies represent different data/bit values on a physical signal.  This is conceptually similar to Amplitude Shift Keying where different Amplitudes are the physical means used to represent data/bit values on a physical signal.
	In response to argument (on listed page 31, lines 20-22) “Obviously, also the output of the FSK modulator 30 has no random component that could influence the hopping pattern used for transmitting the signal. Quite the contrary, the FSK modulator merely maps the bits to symbols”.  Not even close… this argument is fundamental and factually wrong and shows that Attorney who wrote this statement lacks a fundamental understanding of the technology/art.  This argument is moot since said argument is factually incorrect.  The correct analysis and merits of the Flammer reference (with regards to the claim language for at least claim 1) are addressed above (and are also addressed in the art rejections stated later in this Office Action).

	In response to argument (on listed page 32, lines 1-6) “This modulated data signal provided by the FSK modulator 30 is then transmitted by the transmitter 26, on the appropriate carrier frequency. This carrier frequency is determined in accordance with the channel index (cf. par. [0034]).  Specifically, the channel frequency converter 24 uses the channel index to determine the appropriate transmission frequency for that time slot (cf. par. [0033]). In this regard, par. [0028] mentions that the transmission frequencies are determined by the spreading or hopping code”; again this statement is factually incorrect as the Attorney has ignored important aspects of the Flammer reference (and the technology/art itself).  First, the channel frequency unit 24 does output the “appropriate carrier frequency” (as addressed by Flammer, e.g. see [0034]; which corresponds to the individual frequency values represented by figure 3 of Flammer).  However, Applicant has ignored that the [random] frequency offset generated by the FSK modulator 30 (previously addressed earlier in the arguments and are also addressed in the rejections stated later in this utilize[s both] FSK-modulation and Frequency-Hopping Spread Spectrum (FHSS) transmission techniques”, see [0023].


	In response to argument (on listed page 32, lines 7-12) “Thus, there is also no random component coming via the channel frequency converter 24 that could have an influence on the hopping sequence. Quite the contrary, the transmitter 26 transmits the modulated data signal on the appropriate carrier frequency that is determined in accordance with the channel index.  Therefore, the channel index and thus also the transmission frequency are known a priori to both, transmitter and receiver (cf. par. [0031])” (emphasis is part of the original quotation); again this statement is factually incorrect as the Attorney has ignored important aspects of the Flammer reference (and the technology/art itself).  First, the channel frequency unit 24 does output the “appropriate carrier frequency” (as addressed by Flammer, e.g. see [0034]; which corresponds to the individual frequency values represented by figure 3 of Flammer).  However, Applicant has ignored that the [random] frequency offset generated by the FSK modulator 30 (previously addressed earlier in the arguments and are also addressed in the rejections stated later in this Office Action).  In other words, the transmitted data (output on the channel) does not ‘sit’ utilize[s both] FSK-modulation and Frequency-Hopping Spread Spectrum (FHSS) transmission techniques”, see [0023].  Furthermore, the values of the FHSS carriers being known beforehand is not relevant to the ‘random frequency offsets’.


	In response to argument (on listed page 32, lines 13-22), “Thus, Flammer clearly fails to show the claimed feature that “a random frequency offset is provided to the hopping pattern in order to obtain the individual hopping pattern.  In this regard, it is noted that Flammer does not even mention a “random frequency offset” or even “offset”.  The word “random” is only mentioned in Flammer two times in pars. [0027] and [0030], both relating to a pseudo-random hopping sequence. However, as already outlined above, this hopping sequence is defined by the channel index that is taken from table of Fig. 3, which is known to both, transmitter and receiver (cf. par. [0033]).  Thus, the subject matter as defined by pending independent claim 1 cannot be rendered anticipatable or obvious by Flammer”; again these statements are factually incorrect as the Attorney has ignored important aspects of the Flammer reference (and the technology/art itself).  First, the channel frequency unit 24 does output the “appropriate carrier frequency” (as addressed by Flammer, e.g. see [0034]; which corresponds to the individual frequency values represented by figure 3 of utilize[s both] FSK-modulation and Frequency-Hopping Spread Spectrum (FHSS) transmission techniques”, see [0023].  
	Where the arguments on listed page 33 have already been logically addressed by earlier in the Examiner’s response (above) and are also addressed in the rejection of each particular claim stated in the art rejections stated in a later section of this Office Action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12, 14-15, 23-26, 32-35, 37, and 49-51 are concurrently rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Flammer, III et al. (US 2009/0303972: hereinafter “Flammer”).

With regards to claims 1, 32, 49, 50, and 51, Flammer teaches a system and method (the data transmitter of figure 4a and the data receiver of figure 4b are mapped to the claimed system.  Note that the method steps are implemented as functions of the cited hardware), comprising:
	Flammer teaches a data transmitter (fig. 4a: data transmitter, where the steps of the ‘method for transmitting a signal’ are implemented as functions of the cited hardware (of the data transmitter)) configured to transmit a signal (figs. 4a+4b and 7: the data transmit signal output by the transmitter of fig. 4a (output by Tx 26 of fig. 4a) which is received by the receiver of fig. 4b) comprising 
		an individual hopping pattern (fig. 4a: the individual hopping pattern is mapped to the culmination of the Frequency Hopping Spread Spectrum (FHSS), the randomized/scrambler 28, and Frequency Shift Keying (FSK) modulator 28 within , wherein the individual hopping pattern (previously addressed) depends on an operation parameter (addressed below),
		wherein the (transmitter-side) operation parameter is a frequency offset which the data transmitter provides to a hopping pattern in order to acquire the individual hopping pattern (fig. 4a: the regular ‘hopping pattern’ is mapped to the selected FHSS hoping pattern (e.g. see figs. 2+3 for context).  The ‘random frequency offset’ (and operational parameter) is mapped to combined results of units 28 and 30 (scrambler 28 plus FSK modulator 30).  Where FSK modulator 30 generates frequency offsets (i.e. the two keyed frequency values) based on the randomized signal (generated by the scrambler 28).  The ‘random frequency offset’ (output of FSK modulator 30) is provided/combined with the regular ‘hopping pattern’ (output of unit 22 or unit 24) within TX unit 26 of figure 4a which yields the ‘individual hopping pattern’ used to communicate the data to the receiver of fig. 4b), and
		wherein the frequency offset is a random frequency offset (previously addressed);
	Flammer teaches a data receiver (data receiver of figure 4b, where the steps of the ‘method for receiving a signal’ are implemented as functions of the cited hardware (of the data receiver)) configured to receive a/the signal from a/the data transmitter (figs. 4a+4b: the receiver (fig. 4b) is shown to receive the data signal (input to RX 38 of fig. 4b) which was transmitted from the transmitter (fig. 4a)), wherein the signal (previously addressed) comprises an individual hopping pattern (previously addressed), wherein the individual hopping pattern depends on an operation parameter of the data transmitter (previously addressed),
		wherein the (transmitter-side) operation parameter is a frequency offset which the data transmitter provides to a hopping pattern (previously addressed) in order to acquire the individual hopping pattern (figs. 4a and 4b: units 20, 22, 24, 38, 40, and 42 of figure 4b ‘acquire the individual hopping pattern’ and undue the various scrambling, FHSS modulation, and FSK modulation in order to recover the original data from the ‘data packet’ (output on the right side of figure 4b)), and
		wherein the frequency offset is a random frequency offset (previously addressed).


With regards to claim 2, Flammer teaches the limitations of claim 1 above.
	Flammer further teaches wherein the data transmitter (previously addressed) is configured to calculate the individual hopping pattern in dependence on the operation parameter (fig 4a: the operations of the TX unit 26 is mapped to the limitation ‘calculate the individual hopping pattern’, the rest of the limitations were previously addressed or readily apparent).

With regards to claim 3, Flammer teaches the limitations of claim 1 above.
	Flammer further teaches wherein the data transmitter (previously addressed) is configured to select the individual hopping pattern (fig. 4a: the ‘individual hopping pattern’ was previously addressed.  Furthermore, the selected seed values of the scrambler unit 28 is mapped to ‘selecting the individual hopping pattern’, where the  from a set of hopping patterns (figs. 2 and 3 discloses two different FHSS hopping patterns applicable to the invention of Flammer.  These two different hopping patterns are also mapped to the claimed set of hopping patterns) in dependence on the operation parameter (previously addressed and/or readily apparent).

With regards to claim 4, Flammer teaches the limitations of claim 3 above.
	Flammer further teaches wherein the set of hopping patterns (previously addressed) is known to the data transmitter (see at least [0031] and [0042], addresses that the set of hopping patterns may be known to the transmitter.  For example, “the transmitting node employs the table to obtain an index, i.e. a channel identifier, from the table. The channel index is a parameter whose value is known a priori to both the transmitting and receiving nodes, which enables them to be synchronized for communication” [0031], emphasis was added.  Note that ‘table’ is referencing the time slot and frequency channel of FHSS shown by figure 2 and figure 3) or is assigned to the data transmitter (not given patentable weight due to the ‘or’ statement).

With regards to claim 5, Flammer teaches the limitations of claim 1 above.
	Flammer further teaches wherein the operation parameter of the data transmitter is an intrinsic parameter of the data transmitter itself (fig. 4a: the previously addressed scrambling operation is applied to the input user data which includes payload user data as well as CRC data; as evident by figs. 6+7.  
meets the broad limitation: ‘intrinsic parameter of the data transmitter itself’.
	fig. 4a: the regular ‘hopping pattern’ is mapped to the selected FHSS hoping pattern (e.g. see figs. 2+3 for context).  The ‘random frequency offset’ (and operational parameter and intrinsic parameter of the data transmitter itself) is mapped to combined results of units 28 and 30 (scrambler 28 plus FSK modulator 30).  Where FSK modulator 30 generates frequency offsets (i.e. the two keyed frequency values) based on the randomized signal (generated by the scrambler 28).  The ‘random frequency offset’ (output of FSK modulator 30) is provided/combined with the regular ‘hopping pattern’ (output of unit 22 or unit 24) within TX unit 26 of figure 4a which yields the ‘individual hopping pattern’ used to communicate the data to the receiver of fig. 4b.
	The other limitations were previously addressed or are readily apparent).

With regards to claims 6, Flammer teaches the limitations of claim 5 above.
	Flammer further teaches wherein the intrinsic parameter of the data transmitter is addressing information (fig. 4a: the previously addressed scrambling operation is applied to the input user data which includes payload user data as well as CRC data; as evident by figs. 6+7.  The other limitations were previously addressed or are readily apparent) or identification information of the data transmitter (this limitation is not given patentable weight due to the ‘or’ statement).




	Flammer further teaches wherein the intrinsic parameter of the data transmitter is the frequency offset which the data transmitter provides to the hopping pattern in order to acquire the individual hopping pattern (fig. 4a: the regular ‘hopping pattern’ is mapped to the selected FHSS hoping pattern (e.g. see figs. 2+3 for context).  The ‘random frequency offset’ (and operational parameter and intrinsic parameter) is mapped to combined results of units 28 and 30 (scrambler 28 plus FSK modulator 30).  Where FSK modulator 30 generates frequency offsets (i.e. the two keyed frequency values) based on the randomized signal (generated by the scrambler 28).  The ‘random frequency offset’ (output of FSK modulator 30) is provided/combined with the regular ‘hopping pattern’ (output of unit 22 or unit 24) within TX unit 26 of figure 4a which yields the ‘individual hopping pattern’ used to communicate the data to the receiver of fig. 4b.
	The other limitations were previously addressed or are readily apparent).


With regards to claim 14, Flammer teaches the limitations of claim 12.
	Flammer further teaches wherein the data transmitter is configured to determine the frequency offset in dependence on user data or error protection data to be transmitted (fig 4a: the previously addressed scrambling operation is applied to the input user data which includes payload user data as well as CRC data (CRC data being ‘error protection data’); as evident by figs. 6+7.  The other limitations were previously addressed or are readily apparent).

With regards to claim 15, Flammer teaches the limitations of claim 12.
	Flammer further teaches wherein the data transmitter is configured to provide the signal with information describing the frequency offset (fig 4a: the previously addressed scrambling operation is applied to the input user data which includes payload user data, CRC data, and Channel ID (which is mapped to the ‘information describing the frequency offset’) [Wingdings font/0xE0] see; as evident by figs. 6+7.  The other limitations were previously addressed or are readily apparent).

With regards to claim 23, Flammer teaches the limitations of claim 1 above.
	Flammer further teaches wherein the operation parameter is user data or a part of the user data (fig 4a: the previously addressed scrambling operation is applied to the input user data which includes payload user data as well as CRC data; as evident by figs. 6+7.  The other limitations were previously addressed or are readily apparent).

With regards to claim 24, Flammer teaches the limitations of claim 1 above.
	Flammer further teaches wherein the operation parameter is error protection data or a part of the error protection data (fig 4a: the previously addressed scrambling operation is applied to the input user data which includes payload user data as well as CRC data (CRC data being ‘error protection data’); as evident by figs. 6+7.  The other limitations were previously addressed or are readily apparent).



	Flammer further teaches wherein the hopping pattern (previously addressed) is a frequency hopping pattern, a time hopping pattern, or a combination of the frequency hopping pattern and the time hopping pattern (frequency hopping pattern with regards to FHSS was previously addressed, figure 2 show an example of particular frequency channel and frequency hopping that changes over time (at different time ‘slots’).  The other limitations were previously addressed or are readily apparent)

With regards to claim 26, Flammer teaches the limitations of claim 1 above.
	Flammer further teaches wherein the data transmitter (previously addressed) is configured to divide a data packet into a plurality of sub-data packets (figs. 2 and 4a: where the data packet is addressed by figure 4a (left side [Wingdings font/0xE0] “data packet”).  Where transmission of a single data packet is mapped to the data transmission (by the data transmitter of fig. 4a) over an entire ‘epoch’ (see figure 2).  Where a single ‘epoch’ is divided into different time slots (with corresponding frequency channels) as shown by figure 2.  The transmission of the data packet for each ‘time slot’ is mapped to the plurality of sub-data packets.  The rest of the limitations were previously addressed or are readily apparent), wherein each of the plurality of sub-data packets is shorter than the data packet (previously addressed or are readily apparent);
	wherein the data transmitter is configured to transmit the plurality of sub-data packets distributed in time and/or frequency according to the hopping pattern (frequency hopping pattern with regards to FHSS was previously addressed, figure 2 show an example of particular frequency channel and frequency hopping that 

With regards to claim 33, Flammer teaches the limitations of claim 32 above.
	Flammer further teaches wherein the data receiver knows the operation parameter of the data transmitter (the data receiver ‘knows’ the channel index (for FHSS) and/or time value (via time synchronization), which is/are used to calculate and generate various parameters that define the ‘individual hopping pattern’ as well as undue to scrambling, FSK modulation, and FHSS applied to the transmitted signal (in order to recover the original data/information), see [0031] and [0042].  The other limitations were previously addressed or are readily apparent).


With regards to claim 34, Flammer teaches the limitations of claim 33 above.
	Flammer further teaches wherein the data receiver is configured to calculate the individual hopping pattern of the data transmitter using the operation parameter (the data receiver ‘knows’ the channel index (for FHSS) and/or time value (via time synchronization), which is/are used to calculate and generate various parameters that define the ‘individual hopping pattern’ (e.g. the FSK/scrambling values) as well as undue to scrambling, FSK modulation, and FHSS applied to the transmitted signal (in order to recover the original data/information), see [0031] and [0042].  The other limitations were previously addressed or are readily apparent).


	Flammer further teaches wherein the data receiver is configured to determine, from a set of hopping patterns, the individual hopping pattern of the data transmitter in dependence on the operation parameter (the data receiver ‘knows’ the channel index (for FHSS) and/or time value (via time synchronization), which is/are used to calculate and generate various parameters that define the ‘individual hopping pattern’ (e.g. the FSK/scrambling values) as well as undue to scrambling, FSK modulation, and FHSS applied to the transmitted signal (in order to recover the original data/information), see [0031] and [0042].  
	Figs. 2 and 3 discloses two different FHSS hopping patterns applicable to the invention of Flammer (i.e. transmitter and receiver).  These two different hopping patterns are also mapped to the claimed set of hopping patterns, one of which is used in for FHSS and channel/index values of the transmitted/received signal.
	The other limitations were previously addressed or are readily apparent).

With regards to claim 37, Flammer teaches the limitations of claim 35 above.
	Flammer further teaches wherein the set of hopping patterns is known to the data receiver and the data transmitter (the data receiver and the data transmitter ‘knows’ the channel index (for FHSS) and/or time value (via time synchronization), which is/are used to calculate and generate various parameters that define the ‘individual hopping pattern’ (e.g. the FSK/scrambling values) as well as undue to scrambling, FSK modulation, and FHSS applied to the transmitted signal (in order to recover the original data/information), see [0031] and [0042].  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7, 9, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Flammer, III et al. (US 2009/0303972: hereinafter “Flammer”) as applied to claims 5 and 32 above, further in view of Hegyi et al. (US 2006/0045216: hereinafter “Hegyi”).

With regards to claims 7 and 42, Flammer teaches the limitations of claim 5 and 32.
	Flammer is silent to disclosing wherein the operation parameter is a quartz tolerance of the data transmitter.
	However, secondary reference Hegyi teaches (with emphasis added): 
	“[0003] When working with transmitters and receivers, designers are forced to deal with the problem of frequency offset between the carrier frequencies in the two parts. In order to allow for inexpensive solutions, one should allow for the use of less accurate frequency references, such as quartz crystals. However, differences between the frequency references in the transmitter and receiver can result in transmission errors…”, and 
	[0027]…“the bandwidth can be chosen to accommodate FSK deviation, data rate and crystal tolerance requirements”.
the operation parameter is a quartz tolerance of the data transmitter”) in order to yield the disclosed advantages reduced circuitry cost while compensating for frequency offset due to quartz crystal tolerance of the transmitter (or transmitter and receiver).

With regards to claim 9, Flammer as modified supra teaches the limitations of claim 7.
	Flammer as modified supra teaches wherein the intrinsic parameter of the data transmitter is the frequency offset (these limitations were previously addressed and/or are readily apparent).


Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Flammer, III et al. (US 2009/0303972: hereinafter “Flammer”) in view of Langberg et al. (USPN 5,852,630).

With regards to claim 52, Flammer teaches a method for transmitting a signal (addressed in the rejection(s) of 1, 32, 49, 50, and 51 above), the method comprising:  
	77transmitting the signal, wherein the signal comprises an individual hopping pattern (addressed in the rejection of 1, 32, 49, 50, and 51 above), wherein the individual hopping pattern depends on a transmitter-side operation parameter (addressed in the rejection of 1, 32, 49, 50, and 51 above), 
	wherein the operation parameter is a frequency offset which is provided to a hopping pattern 5on the transmitter-side in order to acquire the individual hopping pattern (addressed in the rejection of 1, 32, 49, 50, and 51 above), 
	wherein the frequency offset is a random frequency offset (addressed in the rejection of 1, 32, 49, 50, and 51 above). 
	Flammer discloses all of the subject matter as described above except for ‘a non-transitory digital storage medium having a computer program stored thereon to perform’ the disclosed method steps, ‘when said computer program is run by a computer’.
	However, Langberg teaches that the method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software computer program stored in a non-transitory digital storage medium.  The computer-readable medium is an electronic, magnetic, optical, or other physical device or means that can contain or store a computer program for use by or in connection with a computer-related system or method (col. 3, lines 51-65).  
	One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that the method of Flammer would have been implemented in a software computer program (stored in a non-transitory digital storage medium).  The implemented software/computer program would perform the same functions as hardware for less expense, and increased adaptability, and flexibility (when ‘run’ by a computer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the computer 

With regards to claim 53, Flammer teaches a method for receiving a signal (addressed in the rejection(s) of 1, 32, 49, 50, and 51 above), the method comprising:
	receiving the signal, wherein the signal comprises an individual hopping pattern (addressed in the rejection(s) of 1, 32, 49, 50, and 51 above), wherein the individual hopping pattern depends on a transmitter side operation parameter (addressed in the rejection(s) of 1, 32, 49, 50, and 51 above),
	wherein the operation parameter is a frequency offset which is provided to a hopping pattern on the transmitter-side in order to acquire the individual hopping pattern (addressed in the rejection(s) of 1, 32, 49, 50, and 51 above),
	wherein the frequency offset is a random frequency offset (addressed in the rejection(s) of 1, 32, 49, 50, and 51 above).
	Flammer discloses all of the subject matter as described above except for ‘a non-transitory digital storage medium having a computer program stored thereon to perform’ the disclosed method steps, ‘when said computer program is run by a computer’.
	However, Langberg teaches that the method and apparatus for a transceiver warm start activation procedure with precoding can be implemented in software computer program stored in a non-transitory digital storage medium.  The computer-readable medium is an electronic, magnetic, optical, or other physical device or means 
	One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that the method of Flammer would have been implemented in a software computer program (stored in a non-transitory digital storage medium).  The implemented software/computer program would perform the same functions as hardware for less expense, and increased adaptability, and flexibility (when ‘run’ by a computer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the computer software/program as taught by Langberg in the method of Flammer (previously addressed) in order to reduce cost and improve the adaptability and flexibility of the communication system (as compared with hardware per se implementations).

Allowable Subject Matter
Claims 8, 10-11, 36, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Haartsen (US 2004/0057499), where [0032] of Haartsen discloses “Whitening, or scrambling, is applied to randomize the data”.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        1/1/2022